DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “… R1 to R7, R’, and R” are the same as or different from each other, and each independently hydrogen …” This should instead read “… R1 to R7, R’, and R” are the same as or different from each other, and each are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  claim 2 recites “… Y1 and Y3 are the same as or different from each other, and each independently O …” are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  claim 3 recites “… Y2, Y4, and Y5 are the same as or different from each other, and each independently O …” This should instead read “… Y2, Y4, and Y5 are the same as or different from each other, and each are independently O …” (underline added for emphasis). Claim 3 recites “… G3 to G6 and G11 to G28 are the same as or different from each other, and each independently hydrogen …” This should instead read “… G3 to G6 and G11 to G28 are the same as or different from each other, and each are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  claim 4 recites “… Y1 to Y5 are the same as or different from each other, and each independently O …” This should instead read “… Y1 to Y5 are the same as or different from each other, and each are independently O …” (underline added for emphasis). Claim 4 recites “… G1 to G28 are the same as or different from each other, and each independently hydrogen …” This should instead read “… G1 to G28 are the same as or different from each other, are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  claim 5 recites “… Y101 and Y103 are the same as or different from each other, and each independently O …” This should instead read “… Y101 and Y103 are the same as or different from each other, and each are independently O …” (underline added for emphasis). Claim 5 recites “… R’’’, G101, G102, and G107 to G110 are the same as or different from each other, and each independently hydrogen …” This should instead read “… R’’’, G101, G102, and G107 to G110 are the same as or different from each other, and each are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  claim 6 recites “… Y102, Y104, and Y105 are the same as or different from each other, and each independently O …” This should instead read “… Y102, Y104, and Y105 are the same as or different from each other, and each are independently O …” (underline added for emphasis). Claim 6 recites “… R’’’, G103, G106, and G111 to G128 are the same as or different from each other, and each independently hydrogen …” This should instead read “… R’’’, G103, G106, and G111 to G128 are the same as or different from each other, and each are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  claim 7 recites “… R1 to R7 are the same as or different from each other, and each independently hydrogen …” This should instead read “… R1 to R7 are the same as or different from each other, and each are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  claim 9 recites “… R’ and R” are the same as or different from each other, and each independently a linear …” This should instead read “… R’ and R” are the same as or different from each other, and each are independently a linear …” (underline added for emphasis). Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  claim 14 recites “… L20 and L21 are the same as or different from each other, and each independently a direct bond …” This should instead read “… L20 and L21 are the same as or different from each other, and each are independently a direct bond …” (underline added for emphasis). Claim 14 recites “… A20 and A21 are the same as or different from each other, and each independently hydrogen …” This should instead read “… A20 and A21 are the same as or different from each other, and each are independently hydrogen …” (underline added for emphasis). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: claim 2 recites “… and 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 indicates a binding site to an adjacent B or N atom of Chemical Formula 1.” 
It is unclear if 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
is meant to indicate a double bond or can be any type of bond. 
Additionally, it is clear from Chemical Formulae A1-1 and A1-2 that 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 is a chemical bond. However, it is unclear how a chemical bond can be described as a binding site. A binding site must be an individual atom. 
Therefore, the claim is indefinite.
For the purposes of examination, the claim is being interpreted to mean “… and 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 indicates a double bond between the carbon atoms of ring A1 that are bonded to the B and N atoms of Chemical Formula 1.”

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: claim 3 recites “… and 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 indicates a binding site to an adjacent B or N atom of Chemical Formula 1.” 
It is unclear if 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
is meant to indicate a double bond or can be any type of bond. 
Additionally, it is clear from Chemical Formulae A1-3 to A1-5 that 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 is a chemical bond. However, it is unclear how a chemical bond can be described as a binding site. A binding site must be an individual atom. 
Therefore, the claim is indefinite.
For the purposes of examination, the claim is being interpreted to mean “… and 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 indicates a double bond between the carbon atoms of ring A1 that are bonded to the B and N atoms of Chemical Formula 1.”

Regarding claim 5: claim 5 recites “… and 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 indicates a binding site to an adjacent B or N atom of Chemical Formula 1.” 
Adjacent groups R1 to R4 cannot be bonded to any B or N atoms of Chemical Formula 1. Therefore, it is unclear to what 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
is referring.
It is unclear if 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
is meant to indicate a double bond or can be any type of bond. 
Additionally, it is clear from Chemical Formulae B1-1 and B1-2 that 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 is a chemical bond. However, it is unclear how a chemical bond can be described as a binding site. A binding site must be an individual atom. 
Therefore, the claim is indefinite.
For the purposes of examination, the claim is being interpreted to mean that 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 represents the point of fusion of the ring formed by the two adjacent R1 to R4 and the benzene ring of Chemical Formula 1 containing R1 to R4.

Regarding claim 6: claim 5 recites “… and 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 indicates a binding site to an adjacent B or N atom of Chemical Formula 1.” 
Adjacent groups R1 to R4 cannot be bonded to any B or N atoms of Chemical Formula 1. Therefore, it is unclear to what 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
is referring.
It is unclear if 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
is meant to indicate a double bond or can be any type of bond. 
Additionally, it is clear from Chemical Formulae B1-1 and B1-2 that 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 is a chemical bond. However, it is unclear how a chemical bond can be described as a binding site. A binding site must be an individual atom. 
Therefore, the claim is indefinite.
For the purposes of examination, the claim is being interpreted to mean that 
    PNG
    media_image1.png
    135
    49
    media_image1.png
    Greyscale
 represents the point of fusion of the ring formed by the two adjacent R1 to R4 and the benzene ring of Chemical Formula 1 containing R1 to R4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-9, 11-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”).
Regarding claims 1, 5-6, 8-9, 11-14, 17, and 19: Hong discloses an organic electroluminescent device comprising a first electrode, a second electrode, and an organic material layer including one or more layers provided between the first electrode and the second electrode {paragraphs [0220]-[0224] and Table 1: Example 19 comprises compound 19 as a light emitting dopant of the light emitting layer and compound BH-1 as the host of the light emitting layer.}.
One or more layers of the organic material layer is a light emitting layer which comprises the compound shown below as a light emitting dopant {(paragraphs [0220]-[0224] and Table 1: Example 19 comprises compound 19 as a light emitting dopant of the light emitting layer and compound BH-1 as the host of the light emitting layer.), (p. 66, Compound 19)}.

    PNG
    media_image2.png
    716
    1017
    media_image2.png
    Greyscale

The light emitting layer additionally comprises the compound shown below as a host material {(paragraphs [0220]-[0224] and Table 1: Example 19 comprises compound 19 as a light emitting dopant of the light emitting layer and compound BH-1 as the host of the light emitting layer.), (p. 68, Compound BH-1)}.

    PNG
    media_image3.png
    728
    406
    media_image3.png
    Greyscale


Claim(s) 1, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”).
Regarding claims 1, 5-6, and 8-9: Hong discloses the compound shown below {p. 29}.

    PNG
    media_image4.png
    615
    859
    media_image4.png
    Greyscale


Claim(s) 1-4, 7, 9-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joo et al. (US 2020/0172558 A1 used as an English language equivalent) (hereafter “Joo”).
Regarding claims 1-4, 7, 9-14, 17, and 19: Joo discloses an organic electroluminescent device comprising a first electrode, a second electrode, and an organic material layer including one or more layers provided between the first electrode and the second electrode {paragraphs [0179], [0181] and Table 1: Example 2 comprises compound 2 as a light emitting dopant of the light emitting layer and compound BH-1 as the host of the light emitting layer.}
One or more layers of the organic material layer is a light emitting layer which comprises the compound shown below as a light emitting dopant {(paragraph [0179], [0181] and Table 1: Example 2 comprises compound 2 as a light emitting dopant of the light emitting layer and compound BH1 as the host of the light emitting layer.), (paragraph [0096], Compound 2)}.

    PNG
    media_image5.png
    722
    1156
    media_image5.png
    Greyscale

The light emitting layer additionally comprises the compound shown below as a host material {(paragraph [0179], [0181] and Table 1: Example 2 comprises compound 2 as a light emitting dopant of the light emitting layer and compound BH1 as the host of the light emitting layer.), (p. 83, Compound BH1)}.

    PNG
    media_image6.png
    739
    491
    media_image6.png
    Greyscale


Claim(s) 1-9, 11-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joo et al. (US 2020/0172558 A1 used as an English language equivalent) (hereafter “Joo”).
Regarding claims 1-9, 11-15, 17, and 19: Joo discloses an organic electroluminescent device comprising a first electrode, a second electrode, and an organic material layer including one or more layers provided between the first electrode and the second electrode {paragraph [0183] and Table 2: Example 13 comprises compound 153 as a light emitting dopant of the light emitting layer and compound BH-2 as the host of the light emitting layer.}.
One or more layers of the organic material layer is a light emitting layer which comprises the compound shown below as a light emitting dopant {(paragraph [0183] and Table 2: Example 13 comprises compound 153 as a light emitting dopant of the light emitting layer and compound BH2 as the host of the light emitting layer.), (paragraph [0176], Compound 153)}.

    PNG
    media_image7.png
    588
    1123
    media_image7.png
    Greyscale

The light emitting layer additionally comprises the compound shown below as a host material {(paragraph [0183] and Table 2: Example 13 comprises compound 153 as a light emitting dopant of the light emitting layer and compound BH2 as the host of the light emitting layer.), (p. 84], Compound BH2)}.

    PNG
    media_image8.png
    759
    452
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) in view of Shin et al. (WO 2010/071362—machine translation relied upon) (hereafter “Shin”).
Regarding claim 16: Hong discloses all of the features with respect to claims 1 and 11, as outlined above.
Hong does not teach that the host material of the light emitting layer has at least one hydrogen at a substitutable position is substituted with deuterium.
Shin teaches deuterated anthracene derivatives as host materials for the light-emitting layer of an organic electroluminescent device {(paragraph [0052]: The compounds of the disclosure are deuterated anthracene derivatives having the structure of Chemical Formula 1 that are useful as the host material of the light-emitting layer.), (paragraphs [0045]-[0048]: The compounds having the structure of Chemical Formula 1 include Compounds 3-2, 3-4, 6-2, and 6-4, shown below)}.
Hong’s Compound BH1 has the structure of the compounds of Shin except for the lack of deuterium atoms on the anthracene skeleton {Shin’s paragraphs [0008]-[0013] and [0021]-[0041]}.
Shin teaches that the hydrogen atoms of the anthracene skeleton can be deuterium while the remaining hydrogen atoms of the compound can be protium {paragraph [0045]: Compounds 3-1 through 3-7}.
Shin teaches that the deuterated host materials of the disclosure of Shin provide organic light-emitting devices with improved luminance, power efficiency, thermal stability, and lifetime characteristics {paragraphs [0051]-[0052]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the host material of Hong by using deuterium atoms on the anthracene skeleton, based on the teaching of Shin. The motivation would have been to provide organic electroluminescent devices with improved luminance, power efficiency, thermal stability, and lifetime characteristics, as taught by Shin.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) in view of Haldi et al. (US 2018/0323395 A1) (hereafter “Haldi”).
Regarding claim 16: Hong discloses all of the features with respect to claims 1 and 11, as outlined above.
Hong does not teach that the multiple dopants are comprised in the light-emitting layer.
Haldi teaches a light emitting layer for an organic light emitting device in which two thermally activated delayed fluorescence (TADF) dopants are mixed {paragraphs [0006]-[0012]}.
The second TADF dopant emits light having a maximum emission wavelength between 420 and 500 nm {paragraphs [0006] and [0010]}.
The first TADF dopant has a higher excited single state energy {paragraphs [0006] and [0010]}.
Haldi teaches that such a light emitting layer show an emission at a lower wavelength, longer lifetime and/or higher efficiencies than devices comprising only one of the two TADF materials in the light-emitting layer {paragraph [0006]}.
The Compound 19 of Hong emits blue light {(paragraph [0072]: The compounds having the structure of Formula 1 of Hong emit blue light.), (paragraph [0067]: The compounds represented by Formula 1 can be represented by one of Formulas 2-1A to 2-7A.), (paragraph [0071]: The compounds having the structure of one of Formula 2-1A to 2-7A are exemplified by the compounds on pp. 12-43.), (p. 42, Compound 19)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Hong by included a 2nd TADF .

Claims 1, 5-6, 8-9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”).
Regarding claims 1, 5-6, 8-9, 11-15, 17, and 19-20: Hong discloses an organic electroluminescent device comprising a first electrode, a second electrode, and an organic material layer including one or more layers provided between the first electrode and the second electrode {paragraphs [0220]-[0224] and Table 1: Example 22 comprises compound 20 as a light emitting dopant of the light emitting layer and compounds BH-1 and BH-2 as the host of the light emitting layer.}.
The light emitting layer comprises the compounds shown below as a host materials {(paragraphs [0220]-[0224] and Table 1: Example 22 comprises compound 20 as a light emitting dopant of the light emitting layer and compounds BH-1 and BH-2 as the host of the light emitting layer.), (p. 68, Compounds BH-1 and BH-2)}.

    PNG
    media_image3.png
    728
    406
    media_image3.png
    Greyscale
        
    PNG
    media_image9.png
    862
    513
    media_image9.png
    Greyscale

Hong does not disclose that the dopant of the light emitting layer of Example 22 of Hong has the structure of the instant Chemical Formula 1.
However, Hong teaches that the dopant of the light emitting layer of the organic light emitting devices of the disclosure of Hong can generally have the structure of Formula 1 of Hong {paragraph [0092]}.
Hong describes that the compounds having the structure of Formula 1 of Hong can have the structure of Compound 19 of Hong, shown below, and exemplifies Compound 19 as being used as the dopant of a light emitting layer of an organic light emitting device exemplified by Hong {(paragraph [0067]: The compounds represented by Formula 1 can be represented by one of Formulas 2-1A to 2-7A.), (paragraph [0071]: The compounds having the structure of one of Formula 2-1A to 2-7A are exemplified by the compounds on pp. 12-43.), (p. 42, the compound shown below), (paragraphs [0220]-[0224] and Table 1: Example 19 comprises compound 19 as a light emitting dopant of the light emitting layer and compound BH-1 as the host of the light emitting layer.), (p. 66, Compound 19 having the structure shown below)}.

    PNG
    media_image2.png
    716
    1017
    media_image2.png
    Greyscale

Therefore, Compound 19 of Hong is another known host material exemplified by Hong in addition to Compound 20 of Example 22 of Hong.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Example 22 of Hong by substituting Compound 19 of Hong in place of Compound 20 of Hong as the light-emitting dopant of the light-emitting layer, based on the teaching of Hong. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 19 would have been one from a finite number of identified, predictable solutions—the light-emitting dopants of the example devices of Hong—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5-6, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/487,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 5-6, and 8-9: Copending Application No. 16/487,420 discloses the compound shown below {Claim 13: p. 96}.

    PNG
    media_image4.png
    615
    859
    media_image4.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-9, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 13 of copending Application No. 16/487,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 5-6, 8-9, and 11-13:
The organic material layer includes a light emitting layer, the light emitting layer includes a dopant material, and the dopant material includes a compound having the structure of claim 1 of copending Application No. 16/487,420 {claim 15}.
Claim 15 of copending Application No. 16/487,420 does not exemplify a compound having the structure of the instant Chemical Formula 1 as the dopant material.
However, claim 13 of copending Application No. 16/487,420 teaches that the compound shown below is a compound having the structure of claim 1 of copending Application No. 16/487,420 {Claim 13: p. 96}.

    PNG
    media_image4.png
    615
    859
    media_image4.png
    Greyscale

Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Claim 15 of copending Application No. 16/487,420 by using the compound shown above as the dopant of the light emitting layer, based on the teaching of claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786